UNITED sTATEs 1)1sTR1CT CoURT § g  § ®
FoR THE DISTRICT oF CGLUMB!A ” er »
) l»l|/,élR l U 2®2?®
UN!TED STATES oF AMERICA, § @M§U@@UF
)
v. ) Criminal No. 10-002 (ESH)
)
JoHN MoREIRA, )
)
Defendant. )
)
oRDER

In a hearing before Magistrate Judge Alan Kay on February 22, 2010, defendant John
Moreira entered a plea of guilty. On February 24, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Loeal Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (l4) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge

and accepts defendant’s guilty plea.

SO ORDERED.

/' '”`\ \
( n .

(// /\ oh %//14/@\
ELLEN SEGAL HUVELLE
United States District Judge

Date: March 10, 2010